         Case 7:21-mj-00877-UA Document 4 Filed 01/25/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      -X


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                        -against"


Quinlan O'Brien                                                 7:21-MJ-00877
                        Defendant(s).
                                                      -X


Defendant Quinlan O'Brien hereby voluntarily consents to participate in the following
proceeding via !3 videoconferencing or IE! teleconferencmg:


       Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty PIea/Change of Plea Hearing

D Ball/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel


15 /. ^.^ 1^<— p ^^^(^1 /1^:^
Signed by Attorney for the Defendant
Mekdi/t^m^d^                                            M ehcU/ :E^m£di/
Defendant's Signature                                 Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  Oulnlan Daniel 0 brien                               Mehdi Essmidi
Print Defendant's Name                                Print Counsel's Name


                                                                    ~<
This proceedirtjg was conducted by reliable video c^-teTephone^^ere/icingJec;

   '/^-s/ -^\
Date                                                  U^^^rrdt Judge/4/S'. Magistrate Judge
